FRIEDLANDER, Judge,
dissenting.
I do not agree that the order of restitution must be reversed, and therefore respectfully dissent. Although I have reservations about several aspects of the majority opinion,1 I will limit my brief *531comments to one issue. That issue is the majority's conclusion that M.L.'s acceptance of the term contained in the plea agreement to "make restitution in an amount to be determined by the Court", Appellant's Brief at 6, does not impact the question of whether the trial court was required to conduct a hearing into M.L.'s ability to pay.
We have long held that plea agreements are in the nature of contracts entered into between the defendant and the State. Lee v. State, 816 N.E.2d 35 (Ind.2004). Such an agreement binds the defendant, the State, and the trial court with respect to the agreement's terms. Id. The purpose behind an order of restitution is twofold: (1) to impress upon the eriminal defendant the magnitude of the loss he has caused, and (2) to defray costs to the victim caused by the offense. Carswell v. State, 721 NE.2d 1255 (Ind.Ct.App.1999). The amount of restitution ordered must reflect actual loss to the victim. Judge v. State, 659 N.E.2d 608 (Ind.Ct.App.1995). In some cases, before determining the amount of the restitution award, the court must inquire into the defendant's ability to pay. I say "in some cases" because the statute governing juvenile restitution orders does not impose such a requirement, but the statute governing restitution in adult criminal cases does. I can find no case in which the principle heretofore applicable only to adult probation has been extended to include juvenile probation. But that is a different question. My focus is upon the effect that an agreement to pay restitution has on the trial court's obligation to inquire into the defendant's ability to pay.
The majority concludes M.L.'s agreement to pay restitution did not relieve the trial court of the obligation to determine his ability to pay. The majority acknowledges it may have reached a different conclusion if, in the plea agreement, M.L. had agreed to pay a specific amount, explaining that such would be tantamount to acknowledging his ability to pay. I agree with that reasoning. In that circumstance, there is no need to conduct a restitution hearing because the defendant, by agreeing to pay that amount, tacitly admits he can satisfy that obligation. As I indicated, the majority and I are in full agreement on the foregoing principles. I part ways with my colleagues in that I see no practical difference between agreeing to pay a specific amount, and, as M.L. did here, agreeing to pay restitution when you are aware of the amount of the loss the victim claims to have suffered. That is, Patty Parton, whose vehicle M.L. wrecked, claimed she incurred a loss of about $3000 and asked the court to order M.L. to reimburse her in that amount. While fully aware of the amount Parton was requesting, M.L. and his father asked the court to accept the plea agreement calling for M.L. to "make restitution in an amount to be determined by the court." Appellant's Appendix at 30. ML. and his father knew that the court could award Parton the entire amount she asked for, and I can interpret the situation no other way than that they thereby agreed to pay the full amount requested if that is what the court decided. In my view, this is no different than agreeing to pay a sum certain. Both are tacit acknowledgments that the defendant is able to pay the amount ordered.
Finally, I believe the court's order is affirmable on another ground. Even assuming for the sake of argument that this is the sort of situation in which the court would be obligated to consider M.L.'s ability to pay before fashioning its restitution order, I believe that requirement has been satisfied. This court has held that a trial court did not err in failing to hold a hearing to determine the defendant's ability to pay restitution where that court heard evi*532dence from the defendant concerning the defendant's employment history and financial status, and the presentence report listed relevant financial information. See Po-len v. State, 578 N.E.24 755 (Ind.Ct.App. 1991), trans. denied.
Because it is relevant to my view of the case, I must register my disagreement with the majority's statement in dicta to the effect that ML .'s parents cannot be ordered to help ML. pay restitution to the victim. In support of this view, the majority cites Ind.Code Ann. § 31-40-1-3 (West, PREMISE through 2005 Public Laws), which provides that the parents of a child adjudicated to be delinquent are liable for any services ordered by the court under that section, and Ind.Code Ann. § 34-31-4-1 (West, PREMISE through 2005 Public Laws), which limits a parent's civil liability for actual damages caused by his or her child's knowing, reckless, or intentional conduct. It is not clear to me how those two provisions, read together, forbid a court from ordering the parents of a delinquent child to assist the child in reimbursing parties who suffered financial loss as a result of the child's delinquent acts. This is especially true of the latter provision, which contains the only arguable limitation on the court's power to fashion such an order. Again, that provision caps the parents' civil liability for damages caused by a child's delinquent acts at $5000. Although I can agree that this provision arguably places a similar cap on restitution orders in delinquency proceedings, I do not interpret it as foreclosing altogether parental participation in a restitution order.
In the instant case, M.L.'s Pre-disposi-tional Report indicated that M.L. was not employed, but that his father's income included $346 per month in AFDC payments and $499 per month in food stamps. In addition, M.L.'s father reported that he earns approximately $40-50 per week working for Whole Persons Ministries. Although M.L.'s parents were separated at the time of the dispositional hearing, they were still married. M.L.'s mother's income was not provided, but M.L.'s father testified that she worked at an Arby's restaurant. I note also that the court ordered ML. to participate in a restitution work program, which would generate $300 to be paid to the victim as part of M.L.'s restitution obligation. Finally, M.L.'s father pledged to the trial court that he would make sure M.L. would "work and pay" his obligation by "raking leaves, shoveling snow" for "whatever the dollar amount [of the restitution award] is[.]" Transcript at 16. It is not clear to me what new information concerning M.L.'s, and M.L.'s family's, financial cireum-stances the court would have learned at a hearing to determine their ability to pay. On the facts of this case, pursuant to Polen v. State, 578 N.E.2d 755, no hearing was necessary to determine ML .'s ability to pay, as all of the pertinent information was already before the court.
For the reasons set out above, I would affirm the trial court.

. For example, I do not necessarily subscribe to the view that we should engraft all of the provisions in the statute pertaining to adult probation, (Ind.Code Ann. § 35-38-2-2.3 (West, PREMISE through 2005 Public Laws)), into the juvenile counterpart to that statute (Ind.Code Ann. § 31-37-19-5 (West, PREMISE through 2005 Public Laws)).